Citation Nr: 0916729	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for allergic 
rhinitis/sinusitis with headaches, currently evaluated as 
10 percent disabling. 

2.  Whether there was clear and unmistakable error in failing 
to assign a separate rating for headaches.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued the 10 percent 
evaluation for allergic rhinitis/sinusitis with headaches.

The issue of whether there was clear and unmistakable error 
in the failure to establish a separate service-connected 
disability of headaches from the allergic rhinitis/sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Sinusitis with headaches is neither manifested by three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment; nor by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting; and rhinitis is not 
manifested by greater than a 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
allergic rhinitis/sinusitis with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, 
Diagnostic Codes 6513, 6522 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist in the development of the issue of entitlement 
to an increased rating for allergic rhinitis/sinusitis with 
headaches.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

In July 2005, VA received the Veteran's claim for an 
increased rating; and there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Following the receipt of the application, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claim, including 
the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish entitlement to an increased rating 
for his service-connected disability, the evidence needed to 
show that the disability had worsened.  It stated he could 
submit both medical and lay statements as to how and in what 
manner his disability had become worse, which could include 
frequency and severity and other involvement of his symptoms.  
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  VA provided notice of the criteria for rating the 
disorders in the December 2005 rating decision and the 
December 2007 statement of the case.  

Following notice to the Veteran, the RO fulfilled its duty to 
assist him in obtaining the identified and available evidence 
necessary to substantiate his claim.  The RO obtained VA 
medical records and provided him with an examination.  The 
Veteran submitted private medical records.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding information which could 
used to support his appeal; and there is no evidence of any 
VA error in notifying or assisting the Veteran that could 
result in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Under such 
circumstances, further development would unnecessarily impose 
additional burdens upon the Board with no possibility of any 
benefit flowing to the Veteran.  Accordingly, such 
development is not warranted.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Therefore, the Board will proceed 
to the merits of the appeal.


Analysis

Service connection for allergic rhinitis/sinusitis was 
granted in a December 2001 rating decision, and assigned a 
noncompensable evaluation, effective January 31, 2001.  The 
Veteran appealed the evaluation assigned.  In a May 2003 
rating decision, the RO recharacterized the disability as 
allergic rhinitis/sinusitis with headaches and granted a 
10 percent evaluation.  The disorder has remained at the 
10 percent evaluation since that time and the appellant seeks 
a higher rating.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2008). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 
6510 - 6514.  A 10 percent rating is warranted when there are 
one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  
38 C.F.R. § 4.97, Diagnostic Code 6510.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  Id. at Note.

Rhinitis is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 10 percent rating is warranted for allergic or 
vasomotor rhinitis, without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  When there are polyps, a 
30 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic 
Code 6522.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for allergic 
rhinitis/sinusitis with headaches.  The RO evaluated the 
Veteran's service-connected disability by analogy to brain 
disease due to trauma under Diagnostic Code 8045 and assigned 
a 10 percent evaluation in the May 2003 rating decision.  The 
criteria for evaluating sinusitis contemplates headaches, and 
a medical professional has stated the Veteran's headaches are 
"sinus headaches."  See October 2005 VA examination report.  
The headaches contemplated under Diagnostic Code 8045 are 
those resulting from "brain trauma."  There is no evidence 
that the Veteran sustained any brain trauma in-service, and 
he does not make any such allegation.  Thus, the Board finds 
the use of Diagnostic Code 8045 to unwarranted, and it will 
not consider that Diagnostic Code in evaluating the service-
connected disability.

Whether the Board evaluates the Veteran's service-connected 
disability under the criteria for evaluating sinusitis or 
rhinitis, an evaluation in excess of 10 percent is not 
warranted under either pertinent Diagnostic Code.  (Note: The 
Board does not find that the appellant's symptoms overlap.  
Conceivably, the Veteran could be awarded separate 
compensable evaluations under each Diagnostic Code.)  

In considering Diagnostic Code 6522, there is no evidence 
whatsoever that the Veteran has had greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  At the October 2005 VA examination, 
the examiner noted the Veteran's nasal passages each had 
50 percent obstruction.  That does not equate to a finding of 
more than 50 percent obstruction.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522.  The other VA treatment records and 
private medical records, dated from January 2004 to July 
2007, do not show any clinical findings of obstruction of 
nasal passages, including the Veteran's own report of 
symptoms when he was treated.  

As to his sinusitis symptoms, the evidence does not establish 
that the Veteran has had three or more incapacitating 
episodes of sinusitis per year requiring prolonged, i.e., 
four to six weeks, of antibiotic treatment.  Further, there 
is no evidence that he has had more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  See 
38 C.F.R. § 4.97, Diagnostic Code 6510.  The Veteran has not 
claimed having incapacitating episodes of sinusitis.  At the 
October 2005 VA examination, the Veteran stated he had missed 
six days of work in the prior year because of his headaches.  
He has claimed having three to five headaches a month; 
however, he has not alleged that such headaches incapacitate 
him as contemplated by the Diagnostic Code, nor has he 
asserted that the headaches are accompanied by purulent 
discharge or crusting.  

The treatment records, dating from January 2004 to July 2007, 
show episodes of sinusitis, but there is no evidence of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting occurring  more than six times a year.  
For example, in January 2004, the VA examiner noted the 
Veteran's sinusitis symptoms were "controlled" with 
"occasional headaches."  See January 2004 VA treatment 
record.  In January 2005, the Veteran was diagnosed with 
acute sinobronchitis.  See January 2005 medical record from 
Lewis-Gale Clinic.  The examiner noted there was no paranasal 
tenderness.  Id.  In March 2005, the examiner noted there was 
no sinus tenderness, and did not diagnose sinusitis.  In May 
2005, both the Veteran and the examiner noted yellow 
discharge from nose.  In June 2006, the Veteran had pain over 
the frontal sinuses.  What these records establish is that 
the Veteran is not having more than six non-incapacitating 
episodes of sinusitis per year.  In light of the foregoing, 
the evidence preponderates against finding that the service-
connected allergic rhinitis/sinusitis with headaches meets 
the criteria for a 30 percent evaluation.   See 38 C.F.R. 
§ 4.97, Diagnostic Code 6510.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107.  Accordingly, in view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings.


ORDER

An evaluation in excess of 10 percent for allergic 
rhinitis/sinusitis with headaches is denied.


REMAND

The RO issued two rating decisions in December 2005.  One of 
them addressed the issue of whether there was clear and 
unmistakable error in the failure to establish a separate 
rating for of headaches apart from allergic 
rhinitis/sinusitis.  The other decision continued the 
10 percent evaluation for allergic rhinitis/sinusitis with 
headaches.  

In the Veteran's September 2006notice of disagreement he 
specifically stated he disagreed with both December 2005 
decisions, which includes the decision addressing clear and 
unmistakable error.  He also provided argument as to why he 
believed the RO had committed clear and unmistakable error in 
not assigning him a separate evaluation for his headaches.  

A statement of the case addressing this issue has not been 
provided.  As a result of this finding, this claim for clear 
and unmistakable error must be remanded for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO shall issue a Statement of the 
Case that addressing the claim whether 
there was clear and unmistakable error in 
the failure to establish a separate 
rating for headaches.  If, and only if, 
the appellant completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  38 U.S.C.A. § 
7104 (West 2002). 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


